HEAD, J.
It is plain that the act approved February 18, 1895, entitled “An act to authorize the chancellor, judge or register to require the complainant to give bond before a receiver is appointed,” repeals, by implication, the act under the same title, passed at the same session, and approved December 14, 1894, in so far as the latter invested the appointing officer with a discretion in the matter of requiring bond of the complainant. As to that matter, the later enactment is in irreconcilable conflict with the earlier. The later act is mandatory that bond shall be required of the complainant whenever application shall be made for receiver. It applies to all cases without exception or qualification.
It can not be said, without stultifying the legislature, that the twro acts are in pari materia and that the qualifying provision of the first must be engrafted, by construction, upon the second, for the reason that to do so would render them identical in terms, leaving no sensible motive or reason whatever for the passage of the later act. We must presume that that act wras intended to have some meaning — to accomplish something, and as it can not possibly have any effect whatever except to do away with the qualifying provisions of the earlier enactment, wre must hold that such wras the legislative intent.
The appointment of the receiver without requiring bond of the complainant wms unauthorized, and the order of appointment must be reversed and vacated. Order here made accordingly. — Capital City Water Co. v. *243Weatherly, 108 Ala. 412; Dreyspring v. Loeb, 113 Ala. 263. The cause will be remanded to. the chancery court.